DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 07/15/2021 has been entered.  Claims 1 – 20 are pending.  Claims 1, 2, 5-8, 10, 12-15, and 18-20 are currently rejected. Claims 3-4, 8-9, 11, and 16-17 are objected to as being dependent upon a rejected base claim.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5-8, 10, 12-15, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0081844 A1) in view of Saunders et al. (US 6,091,703).
Regarding claims 1, 14:
Lee discloses a base station (Fig. 15, 200) in a wireless communication system, the base station comprising: a transceiver (Fig. 15, 210); and at least one processor (Fig. 15, 220) operatively coupled with the transceiver, and configured to: transmit, to a plurality of terminals, a phase tracking reference signal (PTRS) in a wide beam transmission based on a first power level (Paragraph [0067], “In order to enable UEs in a specific cell to receive and use a synchronization signal in a synchronization process, the base station transmits the synchronization signal by configuring a beam width as wide as possible”; Paragraph [0107], “The signal transmitted by the base station corresponds to a signal for estimating phase noise … PTRS (Phase Tracking Reference Signal); Fig. 14, 1430), wherein the first power level is set such that at least some of the plurality of terminals receive the PTRS with a first signal strength to enable the PTRS to be correctly received and such that at least some of the plurality of terminals receive the PTRS with a second signal strength to enable the PTRS to be processed as manageable interference (Paragraph [0134]; Fig. 14, S1440 and S450).
Lee does not disclose transmitting the PTRS in the wide beam transmission using a quadrature phase shift keying (QPSK).
Saunders teaches a beam transmission using a quadrature phase shift keying (QPSK) (Column 4, Line 67-Column 5, Line 2, “The data in the downlink beam 108 may be modulated with, for example, Quadrature Phase Shift Keying (QPSK)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in view of Saunders to include the feature of transmitting the 
Regarding claims 2, 15:
Lee further discloses wherein the PTRS is transmitted in one or more resource elements (REs) usually assigned to physical downlink shared channel (PDSCH) (Paragraph [0109]-[0110]).
	Regarding claims 5, 18:
Lee further discloses wherein the first power level is at least one of a fixed value and a value adapted according to propagation conditions of the sector (Paragraph [0072]-[0073], [0085]).
Regarding claims 6, 12, 13, 19:
Lee further discloses the at least one processor is further configured to control to: determine whether a predetermined condition is satisfied based on a signal to interference plus noise ratio (SINR) estimated by one of the plurality of terminals; and transmit, to one of the plurality of terminals, a narrow beam transmission comprising one or more resource elements (REs) configured according to the determination (Paragraph [0085], [0122]-[0124]). 
Regarding claims 7, 20:
Lee further discloses the at least one processor is further configured to one or more of: configure the one or more REs to be left empty, carrying no information, configure the one or more REs to contain data, and configure the one or more REs to contain PTRS (Paragraph [0119]-[0124]).
Regarding claim 8:
Lee does not disclose the wireless communication system operates according to a multi-user (MU) multiple-input-multiple-output (MIMO) scheme. However, a multi-user (MU) multiple-input-multiple-output (MIMO) scheme is well known in the art; and it would have been obvious to one of ordinary skill in the art before the effectiving filing date to implement the system of Lee according to a  
Regarding claim 10:
Lee discloses a terminal (Fig. 15, 110) l in a wireless communication system, the terminal comprising: a transceiver (Fig. 15, 110); and at least one processor (Fig. 15, 120) operatively coupled with the transceiver, and configured to: receive, from a base station, a phase tracking reference signal (PTRS) in a wide beam transmission based on a first power level, wherein the first power level is set such that at least some of a plurality of terminals receive the PTRS with a first signal strength to enable the PTRS to be correctly received and such that at least some of the plurality of terminals receive the PTRS with a second signal strength to enable the PTRS to be processed as manageable interference (See rejection of claim 1).
Lee does not disclose receiving the PTRS in the wide beam transmission using a quadrature phase shift keying (QPSK).
Saunders teaches a beam transmission using a quadrature phase shift keying (QPSK) (Column 4, Line 67-Column 5, Line 2, “The data in the downlink beam 108 may be modulated with, for example, Quadrature Phase Shift Keying (QPSK)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in view of Saunders to include the feature of receiving the PTRS in the wide beam transmission using a quadrature phase shift keying (QPSK) for better bandwidth efficiency.


Allowable Subject Matter
s 3-4, 8-9, 11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to rejection of claim 1 under 35 U.S.C. 102(a)(2) based on Lee have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103 based on Lee and Saunders in the current Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465